Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered June 12, 2007, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant’s waiver of his right to appeal was intelligently, knowingly, and voluntarily made (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid and comprehensive waiver of his right to appeal forecloses appellate review of the Supreme Court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Morales, 53 AD3d 630, 630-631 [2008]; People v Cardona, 51 AD3d 941 [2008]). Spolzino, J.P., Santucci, Balkin and Chambers, JJ., concur.